Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note
Applicant’s response filed on 05/11/2021 has been fully considered.  Claim 1 is amended, claims 8, 9 and 11-16 are cancelled, and claims 1-7, 10 and 17-21 are pending.  Currently, claims 17-21 are withdrawn from consideration as non-elected invention.  The previous formal rejection under 35 USC § 112 has been withdrawn in view of Applicant’s amendments and comments.

Claim Objections
Claim 3 is objected to because of the following informalities:  Claim 3 recites “one or more ink-printed features on the first side of the substrate”; however, in view of claim 1 the first side of the substrate comprises the claimed release agent.  Thus, it is not clear if the one or more ink-printed features are on the first side of the substrate or on the release agent.  Appropriate correction is required.  For the purpose of examination, the order of the layers is as follow:  varnish coating/ink-printed features on the second side / substrate / release agent on the first side / ink-printed features/varnish coating on the release agent.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bednarik et al. (US 2004/0137242 A1) in view of Lin (US 2006/0228480 A1).
Claims 1-4:  Bednarik teaches a printed release liner comprising a substrate, a printed ink, and a silicone release coating in the order thereof {instant claim 2} ([0008], [0010] and claims 1-2).  Bednarik teaches an adhesive layer may releasably be attached to the silicone release coating [0011].  The printed ink meets the claimed ink printed features on the second side, and the silicone release coating meets the claimed varnish coating on the second side.  Bednarik teaches the coating is configured to prevent transfer of the one or more ink-printed features to the adhesive surface [0011].
Bednarik does not teach making a double sided printed release liner, but it teaches variations and modifications would be apparent to one of ordinary skill ink the art without departing from the scope of the invention [0012].  However, Lin teaches a method of making a double-sided release liner by applying releasing agent on both surfaces of a substrate for stacking single sheet together [0015].  Bednarik and Lin are analogous art because they are from the same field of endeavor that is the release liner art.  It would have been obvious to a person of ordinary skill in the art before the effective filing date the invention to combine the teaching of Lin, (i.e., making the 
With respect to the shape of the release liner, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to adjust or change the shape of the release liner, since it has been held that making changes in shape involves only routine skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.)
With respect to the size the release liner, it would have been an obvious matter of design choice to reduce or increase the size of release liner, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose
Claims 3 and 4:  Bednarik discloses applying the printed ink and the silicone release coating on one side of the substrate, but not on both sides of the substrate.  It would have been an obvious matter of design choice to apply the ink and the release coating on both sides of the substrate, since applicant has not disclosed that applying the ink and the release coating on both sides of the substrate solves any stated problem or is for any particular purpose; and it appears that the invention would perform equally well with the ink and the release coating on one side only.
Claim 7:  Bednarik teaches the coating comprises silicone [0010].  The silicone meets the claimed release agent.
Claim 10:  Bednarik teaches the substrate can be nylon, polyethylene terephthalate (PET), polypropylene or polyester [0008]; and these materials are by nature transparent or translucent.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Bednarik et al. (US 2004/0137242 A1) and Lin (US 2006/0228480 A1) as applied to claim 1 above, and further in view of Onderisin et al. (US 2008/0299346 A1).
Bednarik and Lin teach the claimed invention as set forth above.
Claims 5 and 6:  Bednarik does not teach applying patterns on either one or both outer surfaces of the release liner.  However, Onderisin teaches a release liner in which the outer surfaces may be embossed to form pattern [0070].  The embossed surfaces of the release liner meets the claimed visual pattern and textural pattern.  Bednarik and Onderisin are analogous art because they are from the same field of endeavor that is the release liner art.  It would have been obvious to a person of 

Response to Arguments
In response to Applicant’s remarks filed on 01/22/2021, since the silicone release coating on the reverse side/release agent and the silicone release coating on the printed/front side are on different/opposite sides of the substrate, it is interpreted that these coatings are separate.  Therefore, claims 1-7 and 10 stand rejected.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETELHEM SHEWAREGED whose telephone number is (571)272-1529.  The examiner can normally be reached on Monday -Friday 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






BS
July 9, 2021
/BETELHEM SHEWAREGED/
Primary Examiner
Art Unit 1785